Opinion issued February 13, 2003










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00884-CV
____________

LIGHT OF THE WORLD MINISTRIES, INC., Appellant

V.

ATASCOCITA COMMUNITY IMPROVEMENT ASSOCIATION, Appellee




On Appeal from County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 763698




MEMORANDUM OPINION
         This is an appeal from a default judgment signed on April 12, 2002. 
Appellant’s brief was due on September 18, 2002.  We did not receive appellant’s
brief or a reasonable explanation for failure to timely file its brief, and, therefore, on
October 14, 2002, this Court issued an order stating as follows:
 
Appellant’s brief in this appeal was due September 18, 2002.  As of the
date of this order, appellant’s brief has not been filed.  Unless a
reasonable explanation for the failure to timely file appellant’s brief and
appellant’s brief is [sic] filed within 30 days of the date of this order, the
Court will dismiss the appeal for want of prosecution.  See Tex. R. App.
Pro. 38.8(a)(1), 42.3(b).  
          To date, appellant has not filed its brief or a reasonable explanation for failure
to timely file its brief.  Accordingly, appellant’s appeal is dismissed for want of
prosecution.  See Tex. R. App. Pro. 38.8(a)(1), 42.3(b).  All pending motions are
overruled as moot. 
PER CURIAM
Panel consists of Justices Hedges, Nuchia and Wilson.